Citation Nr: 1538887	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  13-28 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2. Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for pneumothorax.

4.  Whether new and material evidence has been submitted to reopen a service connection claim for a left ankle disability.

5.  Entitlement to temporary total disability rating for treatment of a service-connected disability requiring hospitalization, pursuant to 38 C.F.R. 4.29, and convalescence, pursuant to 38 C.F.R. 4.30.


REPRESENTATION

Appellant represented by:	Charles Romo, Attorney at Law
WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1981 to April 1981, and from November 1990 to April 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified before the undersigned Veterans Law Judge in July 2015.  A copy of the hearing transcript is of record.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that an April 2014 rating decision denied entitlement to service connection for a right knee disability, entitlement to service connection for pneumothorax, whether new and material evidence has been submitted to reopen a service connection claim for a left ankle disability, and entitlement to temporary total disability rating for treatment of a service-connected disability requiring hospitalization, pursuant to 38 C.F.R. 4.29, and convalescence, pursuant to 38 C.F.R. 4.30.  In a June 2014 statement, the Veteran expressed disagreement with the April 2014 rating decision regarding these issues.   

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2015).

Thus, remand for issuance of a SOC on these issues is necessary. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

With respect to the Veteran's TDIU claim, the Veteran maintains that he is unable to work due to his service-connected disabilities and disabilities he has still not been service-connected for, including those being remanded for issuance of an SOC. The Board finds that the Veteran's TDIU claim is inextricably intertwined with these issues, as the outcome of his claims being remanded for an SOC could affect the outcome of the Veteran's TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  A statement of the case, containing all applicable laws and regulations, on the issues of entitlement to service connection for a right knee disability, entitlement to service connection for pneumothorax, whether new and material evidence has been submitted to reopen a service connection claim for a left ankle disability, and entitlement to temporary total disability rating for treatment of a service-connected disability requiring hospitalization, pursuant to 38 C.F.R. 4.29, and convalescence, pursuant to 38 C.F.R. 4.30, must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period should these issues be returned to the Board for appellate review.

2.  The RO/AMC should not return the claims file to the Board until after either (1) the Veteran perfects his appeals as to his claims for entitlement to service connection for a right knee disability, entitlement to service connection for pneumothorax, whether new and material evidence has been submitted to reopen a service connection claim for a left ankle disability, and entitlement to temporary total disability rating for treatment of a service-connected disability requiring hospitalization, pursuant to 38 C.F.R. 4.29, and convalescence, pursuant to 38 C.F.R. 4.30, or (2) the time period for doing so expires, whichever occurs first.  

If the Veteran does not perfect an appeal as to his claims for entitlement to service connection for a right knee disability, entitlement to service connection for pneumothorax, whether new and material evidence has been submitted to reopen a service connection claim for a left ankle disability, and entitlement to temporary total disability rating for treatment of a service-connected disability requiring hospitalization, pursuant to 38 C.F.R. 4.29, and convalescence, pursuant to 38 C.F.R. 4.30, then the matter of entitlement to TDIU, which remains on appeal, should be returned to the Board for further appellate consideration.

Based on the actions above, the RO/AMC should consider if an examination is warranted that would determine if it is as least as likely as not that the Veteran's service connected disabilities have caused his unemployment. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




